Citation Nr: 1603800	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral foot and toe disabilities other than ingrown toenails.

2.  Entitlement to service connection for bilateral foot and toe disabilities other than ingrown toenails.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from June 1955 to April 1965.  

This matter comes to the Board of Veterans' Appeal (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In October 2015, the Veteran and his daughter testified at a video-hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  Given the Veteran's writings to VA and his personal hearing testimony, the Board has recharacterized the issues on appeal as they appear above so as to best reflect his intent when filing the current claims.  

A review of the record on appeal reveals that the Veteran as well as the agency of original jurisdiction (AOJ) associated additional medical evidence with the claims file since the issuance of the statement of the case.  However, the Board finds that neither a waiver of AOJ review nor a remand is required.  As to the evidence filed by the Veteran, it is presumed he waived AOJ review of this evidence.  As to the other evidence, it is duplicative of evidence already of record or it does not relate to the issue on appeal.  

In March 2013 the Veteran filed a claim of service connection for bilateral ankle disabilities, in April 2013 he filed a claim for a compensable rating for his service-connected ingrown toenails, and in April 2015 he filed claims for special monthly compensation due to being housebound or in the need of aid and attendance as well as a claim for a total rating based on individual unemployability (TDIU).  However, these claims were not thereafter adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral ingrown toenails.  

2.  A February 2008 rating decision most recently denied the Veteran's claims of service connection for bilateral foot and toe disabilities other than ingrown toenails; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  The evidence received since the time of the final February 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for bilateral foot and toe disabilities other than ingrown toenails.

4.  The preponderance of the evidence shows that current bilateral foot and toe disabilities other than ingrown toenails are not due to military service and arthritis did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral foot and toe disabilities other than ingrown toenails since the February 2008 rating decision is new and material and therefore the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral foot and toe disabilities other than ingrown toenails were not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As to the claim to reopen, the Board finds that a discussion of the VCAA is not required because the below decision grants the claim.

As to the service connection claim, the Board finds that letters dated in June 2013, October 2013, and November 2013, prior to the December 2013 rating decision, as well as in August 2014, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had a diagnosis or met the criteria for service connection.  The VLJ further sought to identify any pertinent evidence not currently associated with the claims file.  Moreover, the Veteran volunteered his history of symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records, private treatment records including from Dr. Michael Kotter and Dr. John Cloninger, and records from the Salt Lake City VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The record shows that the Veteran was afforded a VA examination in January 2015.  Moreover, the Board finds that the examination is adequate to adjudicate the appeal because after a review of the record on appeal and an examination of the Veteran the examiner provided an opinion as to the origins or etiology of the claimant's bilateral foot and toe disabilities other than ingrown toenails with the conclusion explained.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and his representative contend, in substance, that the claimant's bilateral foot and toe disabilities other than ingrown toenails are due to a foot injury he sustained while on active duty.  They also claim that this the same injury, having a large steel pan that weighed over a 100 pounds drop on his feet in May 1957, is the same injury which formed the bases for the RO earlier granting him service connection for ingrown toenails and should therefor form the bases for granting his current claim.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The record shows that the RO most recently denied the Veteran's in a February 2008 rating decision, because the record did not show a relationship between his post-service bilateral foot and toe disabilities and his military service.  The Veteran did not appeal that denial.  Moreover, in the first year after that decision, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final decision, in November 2012, VA received a medical opinion from Dr. Kotter in which he opined, in substance, that it is possible that the Veteran's current foot and toe disabilities other than ingrown toenails is due to a prior injury in 1957 when a large steel pain dropped on top of his feet.  Similarly, in November 2013 VA received for the first time a September 2007 treatment record from Dr. Cloninger.  He noted the Veteran's history included a crush injury to his feet in 1957 when he dropped a pan which weighed approximately 150 pounds on it, and subsequent chronic longstanding bilateral pain to the forefoot.  He went on to state: 

[p]osttraumatic neuritis secondary to crushing injury is consistent with the patients history of blunt trauma associated with a heavy object.  It was difficult to assess other causes of pain because there is no arthritis or gross deformity present which would constitute his symptoms at present.  This causes consistency with posttraumatic arthritis. 

The Board finds these medical opinions, the credibility of which is presumed (see Justus, supra), address a basis for the prior denial.  Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  

The Claim for Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to 38 C.F.R. § 3.309(a) and presumptive service connection, the record does not show the Veteran being diagnosed with arthritis in the first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for foot and toe disabilities other than ingrown toenails.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Veteran's service records show he was treated in May 24, 1957, for a contusion to his right great toe which was bandaged.  X-rays were negative.  Service treatment records also show that on May 25 and May 27, 1957, the wound was redressed.  Thereafter, service treatment records show the Veteran receiving treatment in July 1957 for an infected toe on the left foot which was treated with saline soaks and in July 1958 for an infected ingrown toenail of the right great toe.  The toenail was removed and treated with silver nitrate.  

However, except for the May 1957 great toe contusion, the service treatment records are negative for objective evidence of the crush injury to his feet that the Veteran claims caused all his current feet and toe problems.  In fact, the Board notes that at his March 1959, April 1959, and March 1965 examinations the Veteran did not report a history of foot or toe problems and on examinations it was specifically opined that his feet were normal.

Post-service, the medical record does not show the Veteran being treated for any foot or toe problems until 2004; almost four decades after his 1965 separation from active duty.  See treatment records from Dr. Kotter dated from October 2004 to May 2006.  This interval without documentation of any foot or toe disorder does not support a link with the events of service.  

As to a relationship between the post-service foot and toe disabilities other than ingrown toenails (i.e., the post-operative left heel spurs diagnosed by Dr. Kotter in October 2005, posttraumatic neuritis diagnosed by Dr. Cloninger in September 2007, and the bilateral pes planus, bilateral hallux valgus, and bilateral plantar fasciitis diagnosed by the January 2015 VA examiner), in September 2007 Dr. Cloninger opined that the claimant's posttraumatic neuritis is secondary to the crushing injury he sustained to the feet while on active duty.  Likewise, in a May 2006 treatment record Dr. Kotter reported that the Veteran's feet X-rays showed spurring and old injuries.  Thereafter in November 2012 Dr. Kotter opined, in substance, that it is possible that the Veteran's current foot disabilities are due to a prior injury in 1957 when a large steel pain dropped on top of his feet.  

On the other hand, the January 2015 VA examiner after a review of the record on appeal, including the opinions by Dr. Cloninger and Dr. Kotter, as well as an examination of the Veteran, concluded it is less likely than not that his foot and toe disabilities were incurred in or caused by a steel pan that dropped on his feet during military service in 1957.  

Specifically, it was opined as follows:

This veteran served in the USN, and while aboard the USS Gilmore on 5/24/57 dropped a heavy steel pan on his foot or feet.  The only contemporaneous record of this that we have is in the STRs where he was seen for a R great toe contusion on that date, x-rays were negative, and it was bandaged.  The wound was redressed on 5/25 and 5/27/57.  On 7/29/57 he was seen for a 'toe infection' which was treated with saline soaks.  It is unclear which toe or even which foot, but would seem likely to be related to an ingrown toenail.  On 7/18/58 he was seen for an ingrown R great toenail which was removed and treated with silver nitrate.  Separation exams on 3/17/59 and again on 3/16/65 are entirely negative for any foot complaints or abnormalities on exam.

The veteran now alleges that he has had bilateral foot pain ever since 1957.  He states that he self-treated for pain for many years.  The existing medical records show the following: There is a 9/25/07 note from Dr. John Cloninger DPM noting that he was seeing the Veteran that day for bilateral forefoot pain, worst in the areas of the bilateral 2nd MTP joints.  The veteran tells him he has had the pain since an injury in 1957.  The doctor finds sensation intact, but pain to palpation of the bilateral forefeet.  He diagnoses post-traumatic neuritis secondary to crush injury c/w patient's history of blunt trauma.  X-rays show 'no arthritic changes in either foot, bunion deformities bilaterally L greater than R, and small traumatic spur formation to the 2nd [metatarsal phalangeal].'  There are also treatment records from Dr. Michael Kotter DPM dating from 2012 and 2013 which are mostly illegible, but he does include a typed operative note dated 7/31/12 for Bilateral Great Toenail removal with laser cauterization of the nail bed to prevent regrowth, and R Plantar Fascia release and removal of a R calcaneal exostosis.  There is a hand-written note apparently from this doctor dated 11/1/12 stating that he has been treating Mr. [redacted] since 2012 for bilateral foot and ankle problems, that he has bilateral osteoarthritis of the ankles, and that his foot and ankle problems could possibly be related to his service injury of dropping a heavy steel pan on his bilateral feet/ankles (this is the only mention I see anywhere of an allegation of injury to the ankles from the dropped pan).  Upon questioning today, the veteran denies that the pan struck his ankles.  There is also a buddy statement form [E.E.B.] who served with the veteran on a different ship, after the alleged foot/feet injury, stating that Mr. [redacted] frequently had sore feet and had to put them up.  He was not present at the accident or even serving with the veteran at the time.  As per x-rays obtained 9/25/07 by Dr. Cloninger, the veteran does NOT have 'arthritis in all toes,' or indeed in any toes.  He does on exam of that date by Dr. Cloninger and by my exam today indeed have 'bilateral foot pain,' and it is likely attributable to neuritis as he opined.  However, the veteran was noted twice on discharge physicals to have no allegations or exam findings of foot pain or abnormality in 1959 and 1965. To suggest that his foot pain (which is first documented medically in 2007, over 40 years later) is due to what seems to have been a relatively trivial injury in 1957 is beyond the ability of even an experienced podiatrist.  If it was severe enough to have caused lasting problems, these should have been evident at the 2 discharge exams.  It is hence less likely than not that the veteran's 'bilateral foot pain/arthritis in all toes' is incurred in or caused by 'a steel pan that dropped on his feet during military service in 1957.'

It was thereafter opined as follows:

In answer to the question of whether the veteran's 'nerve damage, bilateral great toes' is at least as likely as not 'incurred in or caused by a steel pan that dropped on his feet during military service in 1957' please see also the above comments in reference to the history and the other opinion request.  The veteran does have neuritis of both forefeet, or nerve pain, though there is no evidence on exam of real 'nerve damage' such as sensory or motor loss.  The onset of this pain appears to be sometime between the veteran's discharge from the military in 1965 (when no pain or exam abnormality was noted) and Dr. Cloninger's exam on 9/25/07.  During that time, in addition to the passage of over 40 years, the veteran also acquired morbid obesity (at present his weighs over 290 lbs. but states that he used to weight over 380 lbs.), bilateral pes planus, bilateral plantar fasciitis, and bilateral hallux valgus ('bunion') deformities, all of which were noted by Dr. Cloninger.  This combination of factors developed over the intervening 40 years, and is much more likely to be the cause of the veteran's current foot pain.  Hence it is less likely than not that the veteran's 'nerve damage, bilateral great toes' was 'incurred in or caused by a steel pan that dropped on his feet during military service in 1957.'

The Board finds the private opinions less probative than the VA opinion because the private opinions simply stated it was consistent or possible that the Veteran's current foot and toe disabilities are due to a prior injury in 1957 when a large steel pain dropped on top of his feet.  No supporting rationale was provided.  The Board also finds the private opinions less probative than the VA opinion because the private opinions where based on an inaccurate factual presumption (i.e., that service treatment records document the Veteran dropping a heavy steel pan on his feet when all they show is a contusion, without fracture, of one great toe).  The VA examiner, on the other hand, considered the relevant medical history, with specific citation to relevant documents along with the Veteran's lay claims, in reaching the adverse conclusion.  Thus, the Board finds the greater weight of the evidence is against the claim that current bilateral foot and toe disabilities other than ingrown toenails was caused or aggravated by the Veteran's military service including the documented May 1957 right great toe contusion he sustained while on active duty.  

As to lay claims from the Veteran, his daughter, and his friend regarding the appellant's current bilateral foot and toe disabilities other than ingrown toenails being caused by trauma in service, they are not probative because they are offered by those without any medical expertise.   

In summary, the Board concludes that current bilateral foot and toe disabilities other than ingrown toenails were not present in service or for many years thereafter, and that the greater weight of the evidence is against the conclusion any were the result 
of an injury incurred in service.  Accordingly, the claim of service connection for bilateral foot and toe disabilities other than ingrown toenails is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Also see Hickson, supra.




ORDER

New and material evidence having been submitted, the Veteran's claims of entitlement to service connection for bilateral foot and toe disabilities other than ingrown toenails is reopened, and to that extent only, the appeal is granted.

Service connection for bilateral foot and toe disabilities other than ingrown toenails is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


